Title: From Alexander Hamilton to Abraham Yates, Junior, 26 September 1793
From: Hamilton, Alexander
To: Yates, Abraham, Jr.



Albany Sept. 26. 1793
Sir

General Schuyler shewed me yesterday a letter which he had received from you. It was then for the first time, I understood, that


I had come to this place upon conditions; which General Schuylers paternal anxiety led him to submit to, but which are of a nature too derogatory to my rights, as a citizen of this State, to be permitted by me to continue in force. I feel that by doing it I should betray those rights, and none of the principles which have hitherto governed my Conduct will allow me to be accessory, by my acquiescence, to so improper a sacrifice.
As I desire most sincerely to avoid misunderstanding with the Magistracy or Citizans of this place, I think it proper to place before you in the first instance certain facts, to the exact truth I pledge my Honor.
I undertook the journey to this place, upon the urgent advice of my Phisician accompanyed with his assurance that I might do it with perfect safety to myself and to others. I began it, for greater caution, two days later than he had recommended. We left our own house on Sunday morning the 15 instant, after haveing previously taken the air for two or three days successivly in our Carriage.
Our intention was to pass the River at Kings Ferry, but when arrived there we found there were no adequate means of taking over our Carriages which led us to take the rout th[r]ough the Clove and by way of New Burgh. These circumstances renderd our journey more than usually irksome and fatiguing. We travelled different times till Eleven OClock at night, and the day of our arrival at the ferry opposite to this City, we came no less a distance than sixty four Miles. The obstacles which induced us to remain there through the night, ill enough accommodated, certainly not of a very restorative nature; and yet with all this fatigue and embarrasment Mrs Hamilton and my self are at this moment in better Health than before we were attacked with the desease which is the Subject of so much alarm.
Moreover, as well for our own safty as from an unwillingness to spread a dangerous desese through the Country—we were particularly carefull in leaving be hind us every article of Cloathing which had been on us or near us from the Earliest approach of the Complaint, except perhaps some washed linen which was first thoroughly washed. With the exception of washed articles, neither of us has brought a single thing, which from its nature or situation, could possibly have imbibed infection. Indeed all such of my Cloathing as were capable of conveying infection were adapted to the Summer; those I brought with me are suited to Winter.
With regard to the washed articles common sense will at once pronounce that there can be no possibility of danger.

This detail is of a nature to remove from every reasonable mind all apprehension concerning us.
Either we have had the desease, or our Phisicians and ourselves have mistaken something else for it.
On the first Supposition, it is obvious, after all that has taken place, that no particle of infection can remain about us; on the second, it must be equally obvious that none can exist, when I inform you that our Summer residence has been two Miles and a half out of Philadelphia and that it is upwards of three weeks since either of us has been in that City. In the first case, what ever infection may have existed must have been compleatly discharged. In the last, the lapse of time concurring with the fatigue of so long a journey proves that none can have existed.
With regard to our servants it was my original intention (to avoid multiplying causes of inquietude to our particular connections or the citizens at large) to leave them at some place on the other side of the River where they now are and will remain long enough to dispel all apprehension on their account and give intire satisfaction. My carriages also are and will continue there. But we cannot conveniently be here without our cloathing; and as to being ourselves confined under the eye of a guard or exposing the family of General Schuyler to the mortifying situation of being cut off from their usual intercourse with the Town & their friends, it is absolutely inadmissible.
I hope I shall never be wanting in due consideration for the feelings of any community. I am sure that my regard for the citizens of Albany predisposes me to every reasonable accommodation to their wishes; and when at my own command I trust they will have no cause to think that I have slighted the indications of their present state of mind. But there are bounds to every thing. I can make no concessions inconsistent with due attention to my own delicacy or to my rights as a Citizen.
I am far from disapproving in the Magistracy or Citizens of Albany a careful attention to their own preservation from a contagious disease. But permit me to say they are both under an indispensable obligation to regulate their precautions by the rules of reason moderation & humanity. They are not at liberty to sport with the rights and feelings of a fellow Citizen. They are not at liberty to adopt a principle of conduct which if generally pursued in the full extent of its consequences would expose him to perish in the fields without subsistence & without shelter.
In our case there is the fullest evidence from the circumstances that there is no just ground of apprehension. The Physicians of your City have confirmed this inference by their unanimous testimony. This is and ought to be sufficient.
I am therefore Sir to declare to you that after the present day all stipulations which are said to have been made by General Schuyler will be considered as at an end. And we shall all think ourselves free from any other restraints than our own decisions and prudence shall dictate.
If I hear nothing from you in the course of the day I shall take it for granted that this declaration is not unsatisfactory. If I am told the contrary I propose tomorrow to recross the River with Mrs. Hamilton in order to put every thing where it was before any stipulations were made. I shall then repass the River with her to proceed to her Father’s House.
The result will determine whether from causeless apprehension, in violation of law & right, of that protection which is the primary object of Society—citizens are to be excluded from an asylum in the bosom of their family; in other words whether a Citizen has rights or not; and whether a public Officer who persevering in a faithful discharge of his duty, undeterred by considerations of personal hazard has happened to contract a contagious disease is, in return, when perfectly recovered to be deprived by arbitrary and tyrannical means of the essential rights of a member of the Society—merely because it has been his lot to have had a dangerous disease.
In the execution of this plan, which force alone can interrupt, I count equally on the exertions of the Magistracy to prevent lawless violence and on the good dispositions of the body of the Citizens, who will respect their own security & rights too much to permit those of a fellow Citizen to be violated. With respect
I am Sir   Your Obedient serv

Alex Hamilton
Abraham Yates EsqrMayor of the City of Albany

